Citation Nr: 1636854	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  12-04 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a left elbow disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1980 to November 1980, from February 1991 to November 1991, from January 2005 to April 2005, and from February 2008 to March 2008 with additional service in the Air Force Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran appeared at a hearing before the undersigned in July 2016.  

The issue of entitlement to service connection for a left elbow disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current tinnitus is the result of acoustic trauma in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
Service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated by inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110.  For a member of a Reserve component, ACDUTRA means full-time duty performed by Reserves for training purposes.  INACDUTRA means duty (other than full-time) prescribed for Reserves under section 206 of title 37 of the United States Code or any other provision of law.

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any material issue, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Here, the current disability requirement for service connection has been met, as the Veteran's lay reports are sufficient to establish he has tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  There is also evidence of excessive military noise exposure given the Veteran's military occupational specialty as an aircraft loadmaster.  The only issue that remains is whether there is a nexus between the in-service acoustic trauma and the current disability.

In February 2012, the Veteran's private otolaryngologist, R.G.L., M.D., provided an opinion that indicates the Veteran's tinnitus is due to long-term aggregate inner ear damage from excessive noise exposure in service.  R.G.L., M.D., explained the pattern of the Veteran's service-connected bilateral hearing loss fits a pattern "classically described and ascribed to a noise induced hearing impairment."  R.G.L., M.D., further explained the binaural asymmetric loss indicates tinnitus is also the result of excessive noise exposure in service.  The VA examiner assigned to the Veteran's claim indicated he was unable to provide an opinion without resorting to speculation due to the episodic nature of the Veteran's service in the Air Force Reserve; however, the Veteran's commanding officer provided a statement on the Veteran's behalf that indicates there is no measurable difference in aircrew member duty in Reserve or Active Duty status.  The Veteran's commanding officer further noted the Veteran has more than 5,600 documented flying hours in C-141 and C-130 aircraft in his military career, which underscores the opinion of the Veteran's private otolaryngologist regarding long-term aggregate inner ear damage from excessive noise exposure in service.  As such, the evidence establishes it is at least as likely as not that the Veteran's current tinnitus is the result of acoustic trauma in service.  Resolving any remaining reasonable doubt in the Veteran's favor, the Board finds service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

VA has a duty to ensure any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  "An opinion is adequate where it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (internal citations and quotations omitted).

Here, the April 2009 VA examination report is inadequate to make an informed decision on the Veteran's service connection claim for a left elbow disability.  The examiner did not review the Veteran's claims file or medical records and did not provide a nexus opinion regarding the diagnosis of chronic left lateral epicondylitis noted in the examination report.  An opinion in this regard is necessary to make an informed decision on the Veteran's claim because a left elbow condition is noted in service treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Associate all VA treatment records with the claims file and assist the Veteran with obtaining any relevant, outstanding private medical records.

2.  Schedule the Veteran for a VA joint examination to obtain an opinion addressing whether his current left elbow disability is at least as likely as not (a degree of probability of 50 percent or higher) the result of a disease or injury in service.  If a left elbow disability is not shown on examination, the examiner must nevertheless provide a nexus opinion regarding the diagnosis of chronic left lateral epicondylitis noted by the April 2009 examiner, as a finding of a current disability at any point in the appeal period is sufficient to establish a service connection claim.

The Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged by the examiner.

The examination report must include a complete rationale for the opinion provided.  

3.  Readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


